SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:7,094,274 shares of common stock outstanding as of August 8, 2011. 1 Mission Community Bancorp June 30, 2011 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2011, December 31, 2010 and June 30, 2010 Condensed Consolidated Statements of Operations for the Three- and Six-Month Periods Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Six-Month Periods Ended June 30, 2011 and 2010 Condensed Consolidated Statements of Cash Flows for the Three- and Six-Month Periods Ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Reserved Item 5.Other Information Item 6.Exhibits 2 EXPLANATORY NOTE This Amendment No. 2 hereby amends our Quarterly Report on Form 10-Q (“Form 10-Q/A”) as of and for the three and six months ended June 30, 2011which was originally filed with the Securities and Exchange Commission on August 15, 2011 and amended on August 16, 2011(the “Original 10-Q”).This amendment is being filed mainly to include restated consolidated financial statements as described in Note 11, Restatement of the Notes to the Consolidated Financial Statements.The consolidated financial statements are being restated to correct accounting errors as follows: 1. Adoption of certain provisions of Accounting Standards Codification (“ASC”) 815 – “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815”) (formerly EITF 07-5, “Determining Whether an Instrument (or Embedded Feature) is Indexed to an Entity’s Own Stock”).ASC 815 became effective January 1, 2009.The anti-dilution features in certain outstanding warrants (“Warrants”) of the Company require these Warrants to be accounted for as liabilities and measured at fair value.The restated consolidated financial statements reflect the reclassification of the Warrants from shareholders’ equity to warrant liability and record changes in the fair value of the warrant liability in the consolidated statements of operations. 2. The Company’s Series A Non-Voting Convertible Redeemable Preferred Stock (“Series A Preferred Stock”) and its Series C Non-Voting Convertible Redeemable Preferred Stock (“Series C Preferred Stock”) received improper accounting treatment related to beneficial conversion features in these preferred securities which were triggered by the issuance by the Company of its securities in a private placement in the second quarter of 2010 at a price below the conversion price set forth in the Certificates of Determination for the Series A and C Preferred Stock. This beneficial conversion impacts the Company’s loss per common share. Further, the Company’s Series A Preferred Stock, Series B Non-Voting Preferred Stock (“Series B Preferred Stock”) and its Series C Preferred Stock received improper accounting treatment since these preferred shares contain redemption provisions that are outside the control of the Company. As a result, these preferred shares have been removed from stockholders’ equity and are now presented as mezzanine at their redemption value. The tables below outline the changes to the balance sheet, equity and net loss for the period noted (see Note 11, Restatement, of the Notes to the Consolidated Financial Statements for further details): 3 June 30, 2011 (in thousands) (As previously reported) (Restated) Warrant Liability, previously classified as equity - $ Total Other Liabilities $ $ Redeemable Preferred Stock (Series A, B and C), previously classified as equity $ - $ See Note 11 (in thousands) Stockholders' Equity June 30, 2011 December 31, 2010 June 30, 2010 Balance previously reported $ $ $ Cumulative effect of reclassification of redeemablepreferred stock, Series A, B and C ) ) ) Fair value of warrants issued in 2010 ) ) ) Cumulative net change in fair value of warrant liability - Total Adjustments $ ) $ ) $ ) Total restated shareholders' equity $ $ $ The table below outlines the changes to the calculation for loss per share for the period noted (see Note 11, Restatement, of the Notes to the Consolidated Financial Statements for further details): Loss Per Share For the three months ended For the six months ended June 30, 2011 June 30, 2011 (dollars in thousands except share and per share (loss)/earnings) (As previously reported) (Restated) (As previously reported) (Restated) See Note 11 Average common shares outstanding during the year (used for basic EPS) Dilutive effect of outstanding stock options - Average common shares used for diluted EPS Net loss, as previously reported $ ) $ ) $ ) ) Change in fair value of warrant liability - - Net loss $ ) $ ) $ ) $ ) Less loss and dividends allocated to preferred stock: - Convertible preferred (Series A and C) ) - ) - Non-convertible preferred (Series B) (3
